Name: COMMISSION REGULATION (EC) No 254/95 of 7 February 1995 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour and butter pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: transport policy;  trade;  foodstuff;  trade policy;  processed agricultural produce;  political geography
 Date Published: nan

 9 . 2. 95 Official Journal of the European Communities No L 30/11 COMMISSION REGULATION (EC) No 254/95 of 7 February 1995 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour and butter pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 12 000 tonnes of common wheat flour and 4 000 tonnes of butter intended for Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the above mentioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee, 3 . (a) The flour will be made available for loading in the following manner :  6 000 tonnes at a Community port situated elsewhere other than in the Mediterranean Sea intended for Georgia :  3 000 tonnes with effect from 1 March 1995,  3 000 tonnes with effect from 8 March 1995 ;  6 000 tonnes at a Community port situated in the Mediterranean Sea intended for Georgia :  3 000 tonnes with effect from 1 March 1995,  3 000 tonnes with effect from 1 3 March 1995. The ports will be definitively designated at the time of the award of the supply. (b) 4 000 tonnes of butter (delivery stage  loading bays of the intervention stores laid down in Annex V) of which 2 000 tonnes are intended for Azer ­ baijan and 2 000 are intended for Armenia, avai ­ lable immediately. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 1 6 February 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 16 February 1995, a second closing date for the lodgement of offers shall be 24 February 1995 at 4 p.m. (Brussels time). In this case all of the dates referred to in Article 1 and in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ). Tenderers, where appropriate, shall take account of the unloading prices in Georgia and transit prices to Armenia and Azerbaidjan, fixed by agreement between the authori ­ ties in question, referred to in Annex IV. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of :  4 000 tonnes (net) of butter,  12 000 tonnes (net) of common wheat flour ; as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 thereof. 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. ( ¢) OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10 . 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p. 15. No L 30/12 9. 2. 95Official Journal of the European Communities Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. 3 . Article 12 (1 ) (c) of Regulation (EC) No 2065/94 is not applicable . 4. The tendering security referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne, for the flour and at ECU 120 per tonne for the butter. 5. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 3 400 per tonne of butter and ECU 340 per tonne of flour. 6 . The securities referred to in paragraphs 4 and 5 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1995. For the Commission Franz FISCHLER Member of the Commission 9 . 2. 95 Official Journal of the European Communities No L 30/13 ANNEX I Georgia 12 000 tonnes of common wheat flour (Packaging : sacks of 50 kg)  port of loading to be designated at the time of award of the supply. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port :  3 000 tonnes for 24 March 1995,  3 000 tonnes for 27 March 1995,  3 000 tonnes for 30 March 1995,  3 000 tonnes for 10 April 1995. One boat per destination and date of arrival . Armenia 2 000 tonnes of butter  intervention stores laid down in Annex V. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 1 April 1995. Azerbaijan 2 000 tonnes of butter  intervention stores laid down in Annex V. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 1 April 1995. No L 30/ 14 9 . 2. 95Official Journal of the European Communities ANNEX II (a) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tblisi , Mr Anzar Burdjanadze ; Tel . : (78832) 99 86 98 ; Telefax : (78832) 99 67 40 (b) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Ministry of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 , Mr. Stepanian, Deputy Minister ; Tel.: (7-8852) 52 03 21 . (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . The wagons which are not in order will be refused by the authorities of Azerbaijan and the unloading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Geor ­ gian authorities . They will be deducted from the amount to be paid to the successful tenderer. 2. Authority entitled to deliver the take-over certificate : Azintrade, Baku Centre, Dom Pravitelstva, 1 floor. Tel . : (7-8922) 93 19 80/93 97 13 . 9. 2. 95 Official Journal of the European Communities No L 30/ 15 ANNEX III Regulation (EC) No 254/95 PART A Take-over certificate at the port of Poti/Batumi I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of Big-Bags : Place and date of take-over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities No L 30/16 Official Journal of the European Communities 9. 2. 95 PART B Regulation (EC) No 254/95 Take-over certificate on the arrival of the rail-wagons I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival (signature) Departure Arrival signature or remarks (') Quantities (') 1 . 2. 3 . 4. 5. 6. 7. 8 . 9. 10.. (') If at the arrival at the frontier point the seals are not in order, instead of the signature, 'refused' should be inserted, and the quantities contained in this wagon should be carried forward to the quantities column. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary No L 30/179 . 2. 95 Official Journal of the European Communities ANNEX IV Transit Prices on Georgian Territory ARMENIA Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain  grab  vacuvator US $4 US $ 5,5 US $ 120US $ 14 US $ 16 General cargo in covered wagons US $6 US $ 14 US $ 16 US $ 120 Thermos Wagons US $6 US $30 US $34 US $ 120 AZERBAIJAN Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain  grab  vacuvator US $4 US $ 5,5 US $ 120US $ 14,1 US $ 15,5 General cargo in covered wagons US $6 US $ 14,1 US $ 15,5 US $ 120 Thermos Wagons US $6 US $ 29,8 US $ 32,8 US $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) US $3 US $3,5 US $5 No L 30/ 18 Official Journal of the European Communities 9. 2. 95 ANNEX V (tonnes) Places of storage Quantity Southern Fruit Pouladuff IRL-Cork Southern Fruit Centre Park Road IRL-Cork Showbrook Ltd Goolds Hill IRL-Mallow County Cork Colso Enterprises Togher IRL-Cork Dairygold IRL-Mallow County Cork Orchard Warehouse IRL-Glanmire County Cork Norish Eirfreeze Little Island IRL-Cork Limerick Cold Store Ballysimon Road IRL-Limerick Q.K. Cold Store Carrolls Cross IRL-Waterford 469,075 500,000 415,000 51.8,200 364,500 109,250 881,525 449,950 292,500 Address of the intervention agency Department of Agriculture Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 : Tel.: (353-1)67 89 011 ; Telefax : (353-1 ) 66 16 263 .